Examiner’s Comment
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a multiphase switching converter comprising: wherein one of the plurality of control circuits is configured as a master control circuit to provide the phase control signal, and each of the remaining plurality of control circuits are respectively configured as a slave control circuit to receive the phase control signal; and wherein the phase control signal includes a plurality of pulses for successively triggering the plurality of switching circuits to provide power to the load, the plurality of pulses are modulated to respectively generate a corresponding sequence information for each slave control circuit, and each slave control circuit obtains the corresponding sequence information based on the received phase input signal and phase control signal, in combination with all the limitations set forth in claim 1. 	Regarding claim 8, the prior art fails to teach or disclose a sequence assignment method used in a multiphase switching converter, the sequence assignment method comprises: configuring one of the control circuits as a master control circuit to provide the phase control signal, wherein the phase control signal has a plurality of pulses for successively triggering the plurality of switching circuits to provide power to the load; respectively configuring each of the remaining plurality of control circuits as a slave control circuit to receive the phase control signal; modulating the plurality of pulses in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838